                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

MIKE ANDERSON CHEVROLET OF                       )
CHICAGO, LLC,                                    )
                                                            Case No. 1:20-cv-06161
                                                 )
                     Plaintiff,                  )
                                                            Judge Franklin U. Valderrama
                                                 )
       vs.                                       )
                                                            Magistrate Judge Sunil R. Harjani
                                                 )
QBE INSURANCE CORPORATION,                       )
                                                 )
                  Defendant.                     )

                                   JOINT STATUS REPORT

       Pursuant to the Court’s November 30, 2020 Minute Order, the parties submit this joint status

report regarding discovery and settlement discussions.

       Plaintiff issued subpoenas for the following non-parties: J&N Marketing, Inc.; AC Kustoms

Corp.; TKC Entertainment, Inc; and Epic Motor Sports LLC. The responses to these non-party

subpoenas are due between February 16 and March 4, 2021. Plaintiff also anticipates issuing a non-

party subpoena to Jason Kolodzinski.

       Defendant issued requests for production to Plaintiff, the responses to which are due on

February 16, 2021.

       The parties have not engaged in further significant settlement discussions. However, they

anticipate revisiting settlement discussions following evaluation of the information obtained via the

discovery listed above.
 MIKE ANDERSON CHEVROLET             QBE INSURANCE CORPORATION
 OF CHICAGO, LLC

 /s/ Eric F. Quandt                  /s/ Christopher D. Blum
          One of Its Attorneys               One of Its Attorneys

 Eric F. Quandt                      Stefan R. Dandelles
 Theodore L. Banks                   Christopher D. Blum
 Scharf Banks Marmor LLC             Kaufman Dolowich & Voluck, LLP
 333 West Wacker Drive               135 South LaSalle Street
 Suite 450                           Suite 2100
 Chicago, IL 60606                   Chicago, IL 60603
 (312) 726-6000                      (312) 646-6742
 equandt@scharfbanks.com             sdandelles@kdvlaw.com
 tbanks@scharfbanks.com              cblum@kdvlaw.com


4818-4268-4635, v. 1




                                 2
